Boyle, J.
We concur in the reasoning and result of the majority opinion, but we are writing separately to respond to a significant argument made by the defendants.
The defendants claim that the Legislature subverted art 2, § 9 by avoiding the "heightened vote requirement” of art 2, § 9, ¶ 5.
The essence of this claim is the contention that an art 2, § 9, ¶ 4 countermeasure, if approved by the electors, cannot be amended or repealed except by a three-fourths vote of both houses, while an art 4, § 34 enactment, once approved by the Legislature, can be easily amended or repealed by a "simple majority” of the Legislature. It is urged, therefore, that in acting pursuant to art 4, § 34 the Legislature avoided the heightened vote requirement of art 2, § 9, ¶ 5.
We reject this theory because in our judgment the three-fourths voting requirement of art 2, § 9, ¶ 5 is not applicable to an art 2, § 9, ¶ 4 counter*428measure. Article 2, § 9, ¶ 5 provides in relevant part:
"No law initiated or adopted by the people shall be subject to the veto power of the governor, and no law adopted by the people at the polls under the initiative provisions of this section shall be amended or repealed, except by a vote of the electors unless otherwise provided in the initiative measure or by three-fourths of the members elected to and serving in each house of the legislature. Laws approved by the people under the referendum provision of this section may be amended by the legislature at any subsequent session thereof.”1
The plain language of the constitutional provision convinces us that the three-fourths vote requirement is applicable only to a "law adopted by the people * * * under the initiative provisions of this section.” (Emphasis added.) It is not applicable to a law adopted by the people under the countermeasure provision of art 2, § 9, ¶ 4. Reason and logic support this conclusion. First, an initiative measure is, by definition, "initiated” by the voters, not by the Legislature.2 The Convention Comment to Const 1963, art 2, § 9 further clarifies the meaning of this language.
"No laws initiated or adopted by the people can be vetoed; and no law initiated and adopted by them can be amended or repealed except by a vote of the people unless otherwise provided in the initiative measure, or *429by three-fourths of the members in each house of the legislature.” 2 Official Record, Constitutional Convention 1961, p 3367. (Emphasis added.)
It follows from this distinction that because a legislative countermeasure under art 2, § 9, ¶ 4 may be adopted by the people, but is not also initiated by them, it is not subject to the three-fourths vote requirement for amendment or repeal.
Second, a countermeasure, enacted by the Legislature subject to the approval of the voters, is most analogous to a law "approved by the people under the referendum provision” of art 2, § 9 and hence is subject to amendment or repeal by simple majority of the Legislature "at any subsequent session thereof’. Third, a review of the comments of Delegate Hutchinson at the Constitutional Convention indicates that the three-fourths affirmative vote provision of art 2, § 9, ¶ 5 was intended to apply only to voter-initiated "initiatives”. 2 Official Record, Constitutional Convention 1961, pp 2395-2397.
Therefore, even if the Legislature had enacted Proposal H as a countermeasure under art 2, § 9, its approval by the voters would not have invoked the heightened vote requirement for its amendment or repeal. Thus, the fact that the Legislature chose to proceed under art 4, § 34 and enact a measure which can also be repealed or amended by a simple majority does not in any way weaken the protections offered by the initiative provisions of art 2, § 9, ¶ 5.
Brickley and Cavanagh, JJ., concurred with Boyle, J.

 "No law initiated or adopted by the people shall be subject to the veto power of the governor” is a separate and independent clause from that which follows it. Thus the phrase "no law initiated or adopted” relates only to the subject of the "veto power of the governór.”


 An initiative is "a procedure by which a specified number of voters may propose a statute, constitutional amendment, or ordinance.” The Random House College Dictionary (rev ed, 1980), p 686.